Citation Nr: 1445810	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Murlene Jones


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1947 to June 1967.  The Veteran died in April 2010.  The appellant seeks surviving spouse benefits.

This case comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied claims for service connection for the cause of the Veteran's death and Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318.

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not rated as totally disabling for a period of at least ten years immediately preceding his death or for at least five years from the date of his discharge or release from active duty.  


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the appellant nor her representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A July 2010 letter notified the appellant of the criteria for establishing DIC pursuant to 38 U.S.C. § 1318, the evidence required, and her and VA's respective duties for obtaining evidence.  The letter also notified the appellant of how VA determines effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in November 2010.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of private treatment and examination.  The appellant's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no outstanding relevant evidence has been identified.  

Dependency and Indemnity Compensation

Even though a Veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if: (1) the Veteran's death was not the result of his or her own willful misconduct and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013). 

In this case, the Veteran died in April 2010.  At the time of his death, he was not service-connected for any disability.  Thus, the Board finds that the Veteran was not rated as totally disabling for a period of at least ten years immediately preceding his death or for at least five years from the date of his discharge or release from active duty.  The record also does not show, and the appellant does not claim, that the Veteran was a prisoner of war.  

Moreover, neither the Veteran, during his lifetime, nor the appellant has pled clear and unmistakable error (CUE) in any rating actions that would have entitled the Veteran to a total disability rating at any time prior to death.  Accordingly, the appellant has not established a valid claim of CUE.

Finally, the Board has not identified any service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reconsidering a claim finally decided during the Veteran's lifetime or for awarding a total service-connected disability rating.

Accordingly, the Board finds that the appellant is not entitled to DIC pursuant to 38 U.S.C. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC pursuant to 38 U.S.C. § 1318 is denied.


REMAND

Further development is needed on the claim for service connection for the cause of the Veteran's death.  

The appellant claims the Veteran's cause of death is associated with exposure to asbestos in service while serving as an electrician.

The certificate of death shows that the Veteran died of lung cancer in April 2010 and was an inpatient at Ocean Springs Hospital at the time of his death.  

Although the record contains some medical records from Ocean Springs Hospital, the record does not contain the terminal medical records.  As they may be relevant to the claim, the AOJ should attempt to obtain them.  

While the record does not show that the Veteran was exposed to asbestos in service or died of a disease related to asbestos exposure, the record raises another theory of entitlement.  The record shows that he may have been exposed to ionizing radiation.  

Service connection may be established for a radiation-exposed veteran who develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) (2013) or established by competent scientific or medical evidence to be radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the veteran's exposure in service.  38 C.F.R. § 3.311(a)(2)(iii),(b) (2013).  Lung cancer is among the listed diseases under 38 C.F.R. § 3.311(b)(2) (2013).  

The Veteran's service medical records show that he worked around radio and radar tubes but had no direct exposure to radiation.  His service personnel records show that he worked on navigation systems and was assigned to Sidi Slimane Air Base in 1954.  The Board observes that nuclear weapons were housed at Sidi Slimane Air Base while the Veteran was stationed there in 1954.  

Given the entry in the service medical records showing that the Veteran was not directly exposed to radiation, it is unlikely that radiation exposure data would have been maintained for the Veteran.  However, the record shows that he served at an air base with nuclear weapons and reasonably supports his exposure to them.  Thus, the Board finds that the AOJ should obtain an opinion from the Undersecretary for Benefits as to whether the Veteran's lung cancer was causally related to any in-service exposure to ionizing radiation.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to submit the Veteran's terminal medical records from Ocean Springs Hospital or submit an authorization form to allow VA to obtain them on her behalf.

2.  Then, arrange for the Veteran's claim file to be reviewed by the Undersecretary for Benefits to obtain an opinion on whether the Veteran's cause of death, lung cancer, was causally related to any in-service exposure to ionizing radiation.  The Undersecretary should consider whether the Veteran had any exposure to ionizing radiation while working on navigation systems on aircraft that carried nuclear weapons at Sidi Slimane Air Base in 1954.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


